Citation Nr: 0829669	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-31 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to inservice exposure to herbicide agents.

2.  Entitlement to service connection for hypertension, to 
include as due to inservice exposure to herbicide agents.

3.  Entitlement to service connection for residuals of a 
stroke, to include as due to inservice exposure to herbicide 
agents.

4.  Entitlement to service connection for osteoarthritis, to 
include as due to inservice exposure to herbicide agents.

5.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as due to inservice exposure to 
herbicide agents.

6.  Entitlement to service connection for basal cell 
carcinoma, to include as due to inservice exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1973.  Thereafter, he served in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The issue of entitlement to service connection for basal cell 
carcinoma, to include as due to inservice exposure to 
herbicides, is addressed in the remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of chloracne related to military service, to 
include as due to inservice exposure to herbicides. 

2.  The medical evidence of record does not show a current 
diagnosis of hypertension related to military service, to 
include as due to inservice exposure to herbicides.

3.  The medical evidence of record does not show current 
residuals of a stroke related to military service, to include 
as due to inservice exposure to herbicides.

4.  Osteoarthritis was first diagnosed many years after the 
veteran's active military service, and is not shown by the 
medical evidence of record to be related to his military 
service or to any incident therein, to include as due to 
inservice exposure to herbicides.

5.  Gastroesophageal reflux disease (GERD) was first 
diagnosed many years after the veteran's active military 
service, and is not shown by the medical evidence of record 
to be related to his military service or to any incident 
therein, to include as due to inservice exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  Chloracne was not incurred in active military service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1116, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Residuals of a stroke were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2007).

4.  Osteoarthritis was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  GERD was not incurred in or aggravated by active military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letter dated in July 2005 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his Army National Guard records, and his identified 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA is required to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Although there is no examination regarding hypertension, 
residuals of a stroke, osteoarthritis, or GERD, none is 
required here.  38 C.F.R. § 3.159(c)(4).  A VA skin 
examination was conducted in September 2006, and the 
examination report has been associated with the veteran's 
claims file.  Finally, there is no indication in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran is seeking entitlement to service connection for 
chloracne, hypertension, residuals of a stroke, 
osteoarthritis, and GERD, which he attributes to inservice 
exposure to herbicides, including Agent Orange.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis and hypertension, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In addition, VA regulations provide that if a veteran was 
exposed to an herbicide agent (Agent Orange) during active 
service, service connection is presumed for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Service personnel records indicated the 
veteran served in Vietnam during the pertinent period.  
Accordingly, the veteran is presumed exposed to Agent Orange.

Although the veteran is presumed exposed to Agent Orange, the 
Board finds that the medical evidence of record does not 
support presumptive service connection for chloracne, 
hypertension, residuals of a stroke, osteoarthritis, or GERD.  
With regard to the veteran's claim for entitlement to service 
connection for chloracne, the presumption of service 
connection based upon inservice exposure to herbicides does 
not apply, as there is no evidence of chloracne or other 
acneform disease consistent with chloracne during service or 
within the first post service year.  38 C.F.R. §§ 3.307, 
3.309.  In addition, the evidence of record does not reveal a 
current diagnosis of chloracne or any other acneform disease 
consistent with chloracne.  With regard to the veteran's 
claims for entitlement to service connection for 
hypertension, residuals of a stroke, osteoarthritis, and 
GERD, the Board notes that these disorders are not eligible 
for presumptive service connection based on exposure to 
herbicide agents.  There is no evidence that the veteran has 
any of the presumptive diseases for which service connection 
on the basis of herbicide exposure can be granted.  38 C.F.R. 
§ 3.309.  Accordingly, presumptive service connection for 
chloracne, hypertension, residuals of a stroke, 
osteoarthritis, and GERD is not warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

I.  Chloracne, Hypertension, Residuals of Stroke

The veteran's service medical records reveal complaints of 
and treatment for a rash, but are negative for any diagnoses 
of chloracne, hypertension, or residuals of a stroke.  March 
1967 and April 1967 treatment records note the veteran's 
complaints of a rash in the groin area with pain.  In June 
1967, the veteran reported a rash in the groin area for two 
months, a rash on the right axilla for three days, and 
athlete's foot.  The diagnoses were seborrheic dermatitis of 
the right axilla, erythema of the groin, and tinea pedis.  A 
July 1969 examination revealed the veteran's blood pressure 
to be 118/80.  The veteran's January 1973 separation 
examination revealed his blood pressure to be 110/68 and was 
negative for any diagnoses of chloracne, hypertension, or 
residuals of a stroke.  

Medical records from the veteran's service in the Army 
National Guard are also negative for any complaints or 
diagnoses of chloracne, hypertension, or residuals of a 
stroke.  Examination reports from November 1985, October 
1989, November 1993, April 1996, March 1998, September 2000, 
and April 2002 reveal the veteran's skin to be normal.  There 
is no indication that the veteran had a stroke or residuals 
thereof.  The examination reports also note the veteran's 
blood pressure readings to be 110/80, 122/88, 124/78, 116/82, 
120/80, 132/82, and 129/84, respectively.  

VA treatment records from May 1978 to March 2006 are negative 
for any complaints or diagnoses of chloracne, hypertension, 
or residuals of a stroke.  A May 1978 treatment record 
reveals the veteran's blood pressure to be 118/70, and a July 
2005 treatment record reports his blood pressure to be 
124/73.  In March 2006, the veteran complained of rounded 
reddish lesions on his right lateral thigh and his right 
groin.  The diagnosis was carbuncle, right lateral thigh and 
right groin.

In September 2006, the veteran underwent a VA skin 
examination.  The veteran complained of jock itch and a 
fungal infection on his feet upon discharge from service.  
Physical examination revealed a scant fungal rash affecting 
the bilateral groin and right great toenail which affected 
less than 5 percent of the total body.  The diagnoses were 
tinea curis and tinea pedis.  The VA examiner noted that the 
veteran did not have chloracne, and concluded that he could 
not say that the veteran's rash was related to service 
because the veteran could "get this fungal rash at 
anytime."  Also, the rash was not shown on the veteran's 
January 1973 separation examination.

Although the veteran's service medical records, VA treatment 
records, and the September 2006 VA examination reveal 
diagnoses of tinea curis, tinea pedis, carbuncle, seborrheic 
dermatitis of the right axillae, and erythema of the groin, 
the veteran's claims file does not show a diagnosis of 
chloracne.  Moreover, the September 2006 VA examiner 
specifically found no evidence of chloracne or any acne at 
all.  In addition, there is no evidence linking the current 
diagnoses of carbuncle, tinea curis, or tinea pedis to the 
veteran's military service.  The VA examiner stated that he 
could not say that the veteran's rash was related to service.  
Thus, the medical evidence demonstrates that the veteran does 
not currently have chloracne or any residuals thereof.  In 
addition, there is no evidence that the veteran's tinea curis 
or tinea pedis are related to his active duty service.

The veteran's service medical records do not show any 
complaints of or treatment for hypertension.  The veteran's 
post service medical records are also silent as to any 
complaints of or findings relating to hypertension.  
Moreover, the medical evidence of record does not show a 
diagnosis of hypertension.

The veteran's service medical records do not reveal that the 
veteran had a stroke inservice.  In addition, the veteran's 
post-service medical records do not reveal that he had a 
stroke after service discharge.  In fact, the veteran's 
claims file is entirely negative for any mention of the 
veteran having had a stroke, and is silent as to any 
diagnosis relating to residuals of a stroke.

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a current disability, there can 
be no entitlement to compensation.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer, 3 Vet. App. at 225.  Because there 
is no objective evidence of chloracne, hypertension, or 
residuals of a stroke, the preponderance of the evidence is 
against the veteran's claims.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

II.  Osteoarthritis, GERD

The veteran's service medical records reveal complaints of 
and treatment for left shoulder pain, low back pain, and 
gastroenteritis.  The veteran's service medical records are 
negative for any complaints of or treatment for a cervical 
spine disorder.  A March 1967 treatment record reveals the 
veteran's complaints of left shoulder pain and cracking.  An 
April 1967 treatment record reveals a diagnosis of 
gastroenteritis.  A March 1973 treatment record notes the 
veteran's complaints of low back pain.  The veteran's January 
1973 separation examination report reveals that the veteran's 
spine and other musculoskeletal systems were normal, and is 
negative for any findings of a gastroesophageal disorder.

Treatment records from the Army National Guard in April 1995, 
reveal that the veteran complained of nausea, vomiting, and 
diarrhea.  The diagnoses were acute gastroenteritis and mild 
nausea.  The physician noted a likely staph or other acute 
toxin exposure versus a mild gastrointestinal upset.  In 
March 2003, the veteran reported that he "must have acid 
reflux disease."  A December 2003 treatment record reveals 
the veteran's complaints of acid reflux, which was improved 
with medication.  


A January 2004 Army National Guard treatment record reveals 
the veteran's complaints of low back pain and neck pain for 
several years.  He reported that the pain was intermittent, 
and that the neck pain was more severe.  He also noted daily 
bilateral upper extremity radiculopathy and numbness into the 
hands.  Physical examination revealed significant cervical 
spine spasms.  There was decreased range of motion in the 
cervical spine secondary to pain.  There was also tenderness 
to palpation at C5-C6 and C6-C7.  Deep tendon reflexes were 
2+ in the lower extremities.  There was minimal tenderness to 
palpation in the low back at L4-L5 and L5-S1.  There was full 
range of motion in the lumbar spine with mild pain.  X-rays 
of the lumbar spine revealed a narrowing at L5-S1.  X-rays of 
the cervical spine showed narrowing at C5-C6 and C6-C7 with 
osteophytes and scoliosis.  The diagnoses were lumbar and 
cervical degenerative disc disease and scoliosis.  

In May 2004 Army National Guard treatment records, the 
veteran complained of chest pain from reflux with shortness 
of breath and bloating.  The diagnosis was GERD.  He also 
complained of neck pain with discomfort on range of motion 
and occasional low back pain.  The diagnosis was degenerative 
disc disease of the cervical and lumbar spine.  A June 2004 
x-ray of the spine showed mild osteoarthritis of the lower 
cervical spine and thoracic spine diffuse osteopenia.  An x-
ray of the cervical spine also showed degenerative disc 
disease at C5-C6.  An x-ray of the lumbar spine showed that 
the disc space was well-preserved and there was minimal 
osteophyte formation at L4 and minimal early degenerative 
changes.

May 1978 VA x-rays of the cervical and dorsal spines were 
normal.  An x-ray of the thoracic and lumbar spine showed 
very mild roto-scoliosis of the mid-dorsal spine with 
compensatory reverse scoliosis of the lumbar spine.  Another 
May 1978 VA treatment record reports the veteran's complaints 
of cervical pain from an old cervical spine injury.  A March 
2000 VA treatment record notes a diagnosis of cervical 
degenerative disc disease and cervical spondylosis.  A June 
2005 VA treatment record reveals the veteran's complaints of 
neck pain.  An x-ray of the cervical spine revealed 
osteoarthritis and cervical spondylosis.  A July 2005 VA 
treatment record notes a history of GERD, and that the 
veteran was taking medication for GERD.

After a careful review of the record, the Board finds that 
service connection for osteoarthritis and GERD are not 
warranted.  There is no objective evidence of record of an 
inservice injury to the veteran's cervical spine and record 
is without sufficient objective evidence to support a finding 
that osteoarthritis became manifest or otherwise originated 
during his period of service or within one year of service 
separation.  The veteran's January 1973 separation 
examination noted that his spine and upper extremities were 
normal.  In addition, although the veteran was treated for 
gastroenteritis inservice, his January 1973 separation 
examination is negative for any gastrointestinal disorder.  
Accordingly, the evidence does not indicate that the 
veteran's current GERD is related to his active military 
inservice.

Following service discharge, the first diagnosis of 
osteoarthritis was in June 2004 and the first diagnosis of 
GERD was in May 2004, over 31 years after the veteran's 
discharge from service.  Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Moreover, 
there is no competent evidence of record linking the 
veteran's osteoarthritis or GERD to his active military 
service.  Although the veteran contends that osteoarthritis 
and GERD are related to service, to include inservice 
exposure to herbicide agents, he is not qualified to offer a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that the veteran is not qualified to 
offer a medical opinion, but may speak to his symptoms, their 
duration, and their severity).

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's osteoarthritis and GERD became manifest or 
otherwise originated during the veteran's period of service.  
The probative medical evidence fails to establish any 
relationship or nexus between the veteran's osteoarthritis or 
GERD and his period of service over 35 years ago.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for chloracne, to include as due to 
inservice exposure to herbicides, is denied.

Service connection for hypertension, to include as due to 
inservice exposure to herbicides, is denied.

Service connection for residuals of a stroke, to include as 
due to inservice exposure to herbicides, is denied.

Service connection for osteoarthritis, to include as due to 
inservice exposure to herbicides, is denied.

Service connection for GERD, to include as due to inservice 
exposure to herbicides, is denied.


REMAND

The veteran is seeking entitlement to service connection for 
basal cell carcinoma, to include as due to inservice exposure 
to herbicide agents.  

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A.

With regard to the veteran's claim for entitlement to service 
connection for basal cell carcinoma, it does not appear that 
all of the relevant post-service treatment records have been 
obtained and associated with the claims file.  Specifically, 
the veteran's VA treatment records reveal a history of basal 
cell carcinoma of the right ear in December 2004, and refer 
specifically to a treatment note dated December 19, 2004.  
However, the December 2004 treatment records regarding the 
veteran's right ear basal cell carcinoma are not of record.  
Thus, the RO should verify all treatment for basal cell 
carcinoma with the veteran, and obtain all available 
treatment records, to include VA treatment records and 
private medical treatment records.  The RO must also obtain 
all of the veteran's VA treatment records that have not 
already been associated with the claims file.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
request that he identify all VA and non-VA 
medical providers who have treated him for 
his basal cell carcinoma, particularly in 
December 2004.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims folder.

2.  The RO must attempt to procure copies 
of all records which have not previously 
been obtained or identified, to include 
the veteran's complete VA treatment 
records, particularly from December 2004.

3.  The RO must advise the veteran that he 
can submit alternate evidence to support 
his contention that service connection for 
basal cell carcinoma is warranted.  This 
evidence may take the following forms; 
however, the veteran may submit any other 
evidence he finds appropriate: statements 
from service medical personnel, "buddy" 
certificates or affidavits; employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the veteran 
may have been treated, especially soon 
after discharge; letters written during 
service; photographs taken during service; 
pharmacy prescription records and 
insurance examinations.

4.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain the identified records, 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


